MEMORANDUM OF DECISION
The appellants, all former employees of the Wyandotte Mill in Waterville, appeal from a judgment in Superior Court, Kenne-bec County, granting the defendants’ motion to dismiss under Rule 12(b)(6) M.R. Civ.P.
The issue on appeal is whether vacation, retirement and severence pay benefits, earned from a now insolvent employer are compensable to former employees out of the Maine Wage Assurance Fund, 26 M.R. S.A. § 632 (Supp.1985). We recently deter*221mined in Seeley v. Director of Bureau of Labor Standards, 505 A.2d 95 (Me.1986), that 26 M.R.S.A. § 632 cannot be interpreted to include fringe benefits within the meaning of the term “wages”. Our reasoning in Seeley is fully applicable to the instant case.
The entry is:
Judgment affirmed.
All concurring.